Name: Commission Regulation (EEC) No 1535/91 of 6 June 1991 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/4 Official Journal of the European Communities 7. 6 . 91 COMMISSION REGULATION (EEC) No 1535/91 of 6 June 1991 fixing the import levies on cereals and on wheat or rye flour, groats and meal  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 5 June 1991 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 533/91 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on cereals , wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 533/91 (5) and subsequent amending Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 7 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17 . 12. 1990, p. 23 . 0 OJ No L 164, 24 . 6 . 1985, p. 1 . (4) OJ No L 201 , 31 . 7 . 1990 , p. 9. 0 OJ No L 59, 6 . 3 . 1991 , p. 1 . 7. 6 . 91 Official Journal of the European Communities No L 143/5 ANNEX to the Commission Regulation of 6 June 1991 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Levy 0709 90 60 130,47 00 0712 90 19 130,47 00 1001 10 10 195,00 (')O 1001 10 90 195,00 0 0 1001 90 91 158,65 1001 90 99 158,65 1002 00 00 152,46 (6) 1003 00 10 145,76 1003 00 90 145,76 1004 00 10 135,16 1004 00 90 135,16 1005 10 90 130,47 0 0 1005 90 00 130,47 00 1007 00 90 142,18 (4) 1008 10 00 35,50 1008 20 00 132,73 0 1008 30 00 45,26 0 1008 90 10 0 1008 90 90 45,26 1101 00 00 236,81 0 1102 10 00 228,15 0 1103 11 10 315,89 (8) 1103 11 90 253,94 O ') where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne . 2) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. ') Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by ECU 1,81 /tonne . 4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is applied in accordance with Regulation (EEC) No 715/90 . 5) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne . 6) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1180/77 (OJ No L 142, 9 . 6 . 1977 , p. 10) and Commission Regulation (EEC) No 2622/71 (OJ No L 271 , 10 . 12. 1971 , p. 22). ^ The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triti ­ cale). ") On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808 /90 .